USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1095                                  GILBERTO MELENDEZ,                                Plaintiff, Appellant,                                          v.                           COMMISSIONER OF SOCIAL SECURITY,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Melba  N. Rivera-Camacho and Melba N. Rivera-Camacho  & Assocs. on            ________________________     __________________________________        brief for appellant.            Guillermo  Gil, United  States Attorney,  Edna  Rosario, Assistant            ______________                            _____________        United  States  Attorney,  and  Donna  McCarthy,   Assistant  Regional                                        _______________        Counsel, Social Security Administration, on brief for appellee.                                 ____________________                                  September 3, 1997                                 ____________________                      Per Curiam.   Claimant-appellant  Gilberto Melendez                      __________            appeals from  a judgment  of the  district court  affirming a            decision of the Commissioner of Social Security that Melendez            was  not entitled to  disability benefits.   Having carefully            reviewed  the record  and  the  parties'  briefs,  we  affirm            essentially  for the reasons stated  by the district court in            its opinion dated  November 13, 1996.  We  are persuaded that            the  hypothetical question  posed  to  the Vocational  Expert            ("VE")  was  adequate under  the particular  circumstances of            this case.   The VE's testimony indicates that  he considered            all eight areas in which appellant was found to have moderate            mental limitations, though  he did not  recite each of  these            areas.   Finally, although the  VE did mention  some evidence            after  the  insured   period,  the  VE  relied   on  residual            functional capacity  assessments for  the critical  period in            reaching  his  conclusion that  appellant could  perform past            jobs.                          We  add  simply   that,  contrary  to   appellant's            suggestion,  the  Administrative Law  Judge  ("ALJ") was  not            required  to  recite  every piece  of  evidence  that favored            appellant.   See Stein  v. Sullivan, 966  F.2d 317,  319 (7th                         ___ _____     ________            Cir. 1992) (noting that the level of articulation required is            not precise).  The ALJ's decision reveals that  he considered            the evidence as  a whole,  and it indicates  the path of  his            reasoning.  No more was required.                                         -2-                      Affirmed.                      _________                                         -3-